11 U.S. 206 (1812)
7 Cranch 206
RIDDLE
v.
MOSS.
Supreme Court of United States.
March 6, 1812.
March 10, 1812.
Present ... . All the Judges.
E.I. LEE and JONES, for the Plaintiff in error.
C. LEE, contra.
All the Judges being present.
*207 MARSHALL, Ch. J. delivered the opinion of the Court to the following effect.
The Court is of opinion that Welch, the co-obligor, was interested, and was therefore an incompetent witness. *208 It was a consideration of some importance that he had given Moss a deed of trust of his effects to indemnify him against this suit; but the principal circumstance was, that Welch's liability would be increased, to the extent of the costs of this suit, if the judgment should be against Moss.[*]
Judgment reversed.
NOTES
[*]  The same point was also decided in the case of the Governor of Virginia v. Evans and others, at this term; which was the case of a bond with collateral condition. It was a joint action; and all the Defendants were taken, but pleaded separately.